                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JENNY M. HIGH,

               Plaintiff,

v.                                                                     Civil Action No. 3:21cv81

WELLS FARGO BANK,

               Defendant.

                                  MEMORANDUM OPINION

       This matter comes before the Court on Defendant Wells Fargo Bank’s (“Wells Fargo”)

Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)1 (the “Motion”). (ECF

No. 10.) Plaintiff Jenny M. High responded, (ECF No. 20), and Wells Fargo replied, (ECF

No. 22).

       This matter is ripe for disposition. The Court dispenses with oral argument because the

materials before it adequately present the facts and legal contentions, and argument would not

aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.2 For

the reasons that follow, the Court will grant Wells Fargo’s Motion to Dismiss in its entirety.

                             I. Factual and Procedural Background

       This employment action arises out of Wells Fargo’s alleged discrimination against Hill

based on her ethnicity and national origin, and subsequently retaliating against her for activities


       1
         Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).
       2
         “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Complaint alleges
that Wells Fargo violated High’s rights pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e-2 (“Title VII”) and the Civil Rights Act of 1866, 42 U.S.C. § 1981(a) (“Section
1981”).
allegedly protected by Title VII, 42 U.S.C. § 2000e-2,3 and Section 1981.4 (Am. Compl. ¶¶ 33–

40, ECF No. 5.) High claims that Wells Fargo discriminated against her based on her Hispanic

ethnicity and Dominican national origin by subjecting her to a hostile work environment and

terminating her employment. (Id. ¶¶ 33–34.)

       A.      Factual Background5

       In January 2004, High started her employment with Wells Fargo as a Help Desk

Associate. (Am. Compl. ¶ 10.) From 2004 to 2017, High routinely received satisfactory to

superior performance evaluations from her managers. (Id.)

       On or about June 8, 2017, during a conference call that included system support analysts

from across the United States, High alleges that Paul Salmela, a leader of another team, made a

comment about Mexicans, specifically how many Mexicans were needed to change a lightbulb.

(Id. ¶ 12.) High interpreted the comment as a slur against Mexicans, indicating that they “were

lazy and exhibited . . . poor work ethic.” (Id.) As a woman of Hispanic ethnicity and Dominican

national origin, High alleges that the comment created an extremely hostile work environment




       3
          Title VII prohibits employers from “discriminat[ing] against any individual with respect
to [his or her] compensation, terms, conditions, or privileges of employment, because of such
individual’s” race, color or national origin. 42 U.S.C. § 2000e-2(a)(1).
       4
         42 U.S.C. § 1981(a) sets forth that “[a]ll persons within the jurisdiction of the United
States shall have the same right . . . to make and enforce contracts, to sue, be parties, give
grievance, and to the full and equal benefits of all laws and proceedings for the security of
persons and property[.]” The Supreme Court held in CBOCS West, Inc. v. Humphries that
§ 1981 encompasses claims of retaliation. See generally 553 U.S. 442 (2008).
       5
         For the purpose of the Rule 12(b)(6) Motion to Dismiss, the Court will accept the well-
pleaded factual allegations in High’s Complaint as true, and draw all reasonable inferences in
favor of High. Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cty., Md., 684 F.3d 462,
467 (4th Cir. 2012) (“a court ‘must accept as true all of the factual allegations contained in the
complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”) (quoting E.I. du Pont
de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

                                                 2
for her. (Id. ¶ 13.) After “various members of her team complained,” Salmela later apologized

to her and the team via email. (Id. ¶ 14.)

        Around March 2018, Wells Fargo reorganized the IT Group, placing High on the same

team as Salmela. (Id. ¶ 15.) Distressed about her placement, High alleges she spoke with Larry

Cullinan, a manager on her new team, about being placed on a different team. (Id. ¶ 16.)

Cullinan refused and “responded that she needed to let go of her concern and anxiety.” (Id.) On

or about March 12, 2018, High followed up the conversation and sent an email to Cullinan that

addressed “Paul Salmela’s racist comments.” (Id. ¶17.) In her email, High wrote, in relevant

part:

        I understand that you will never understand what it feels like to be discriminated
        against, and in your opinion, since it only happened one time I should get over it. I
        have to learn to work with him, we all do, because you have. Larry I refuse to
        become a victim at the place I love to work. I know a lot of good people Paul has
        victimized including myself, and you do as well. The racist comment was the last
        straw that broke this camel’s back, for you it may have been one time for me it was
        the last time. You advised me that someone filed a complaint against Paul
        regarding the racist comment and he was remorseful, you handled it, and me filing
        another complaint would probably be bounced back to you and end with the same
        results. I am very disappointed with that response. You asked me what do I want
        the outcome to be? I wanted you to protect the people you are being paid to protect,
        be a manager. I did what it tells in the Wells Fargo required trainings to do, we all
        did, and you are complacent. . . .

(Id.)

        Two days later, without receiving a response from Cullinan, High talked to Tim Starr,

another team manager, and sent him a copy of the same email. (Id. ¶ 18.) Starr told High that he

forwarded her email to William Piper, his superior, who purportedly forwarded the email to

Wells Fargo’s Human Resources Department to commence an investigation. (Id.)

High later learned that none of her complaints had been forwarded to Wells Fargo’s Human

Resources Department (“Human Resources”). (Id. ¶ 25.)



                                                 3
       Around June 13, 2018, High submitted a complaint directly to Human Resources on

Salmela’s racial joke which included names of witnesses to the racial joke, but neither High nor

the witnesses were contacted by Human Resources. (Id.) High subsequently sent “numerous”

emails to Piper, but she did not receive any response from him. (Id. ¶ 26.)

       Around May 2018, High alleges she “developed problems with her work-provided laptop

computer that hindered her ability to perform assignments.” (Id. ¶ 21.) While waiting for a

computer, High alleges that she received several complaints regarding her “supposed failure to

work.” (Id.) During the same month, High’s supervisors began to assign her “‘tickets,’ which

were generated when Wells Fargo employees requested assistance with computer hardware,

software and network issues.” (Id. ¶ 22.) High characterizes these tasks as “low-level function

of systems supports analysis” that she had not performed “since her earliest days with Wells

Fargo.” (Id.) Additionally, High’s supervisors imposed the tickets on top of her normal volume

of assignments. (Id.) High also alleges that her supervisors began to accuse her of not

completing assignments that she had in fact completed. (Id.) Finally, High avers that “someone

in the IT team sabotaged Ms. High’s work by not renewing the access she need to complete

assignments.” (Id. ¶ 23.)

       In late June 2018, “Wells Fargo scheduled a retreat” for High’s IT Group of system

analysts in St. Louis, Missouri. (Id. ¶ 27.) During the second day of the retreat, High attended a

meeting that included Cullinan, Salmela, and a co-worker named Joseph Dillon. (Id. ¶ 27.)

According to High, the three “accused her of not working, lying about her laptop computer

malfunctioning and claimed that she never notified the help desk that it needed repair.” (Id.)

They also said that High was “incompetent in her job duties and needed to be demoted to the

help desk” and that she was “lazy and clueless about her job responsibilities.” (Id. ¶ 28.) Soon



                                                4
after, High alleges that she “developed a sudden migraine headache and began rapidly

hyperventilating,” and felt like she was having “a heart attack and requested an ambulance.” (Id.

¶ 29.) She claimed to be suffering a panic attack reaction to trauma. (Id.)

       Around July 1, 2018, High’s physician placed her on a medical leave of absence. (Id.

¶ 30.) Around October 18, 2019, High alleges that Wells Fargo terminated her for nonpayment

of her “insurance premium to the company administering Wells Fargo’s disability benefit plan.”

High’s long-term disability benefits were terminated because Wells Fargo failed to make

insurance premium payments to its insurance company. (Id. ¶ 31.) To redress her claims, High

requests that the Court reinstate her to her former position. (Id. ¶ 40.) High also seeks “(a) loss

of past and future earnings, including fringe benefits; (b) compensation for her humiliation,

severe pain and suffering, emotional distress, and loss of personal and professional reputation;

(c) compensation for damage to her career; (d) punitive damages; (e) attorney’s fees under 42

U.S.C. § 1988; and (f) costs of suit.” (Id.)

       B.      Procedural Background6

       On June 14, 2018, High filed an administrative Charge of Discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”), alleging “disparate treatment

relating to her pay due to her female sex, a hostile work environment due to her national origin,

and retaliation for complaining of the hostile work environment when she transferred to a new IT

team led by Salmela.” (Am. Compl. ¶ 5.) The EEOC then transferred High’s charge to the

Office of the Attorney General of Virginia, Division of Human Rights. (Id.) On December 3,


       6
         For the purpose of the Rule 12(b)(6) Motion to Dismiss, the Court will accept the well-
pleaded factual allegations in High’s Complaint as true, and draw all reasonable inferences in
favor of High. Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cty., Md., 684 F.3d 462,
467 (4th Cir. 2012) (“a court ‘must accept as true all of the factual allegations contained in the
complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”) (quoting E.I. du Pont
de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir. 2011)).

                                                 5
2019, the Division of Human Rights issued a determination finding “no reasonable cause to

believe that Wells Fargo discriminated or retaliated against” High. (Id. ¶ 6.) “High received a

Dismissal and Notice of Rights from the EEOC dated January 16, 2020, allowing her 90 days to

commence suit in court.” (Id.)

       On February 24, 2020, High, appearing pro se, initiated her first case against Wells Fargo

in this Court (the “February 2020 Case”). (High v. Wells Fargo Bank, No. 3:20cv121, ECF

No. 1.) On April 13, 2020, the Court dismissed the February 2020 Case without prejudice for

failure to prosecute because High failed file an Amended Complaint per the Court’s March 10,

2020 Order. (Id., ECF No. 13.) On February 12, 2021, High filed a second case before this

Court. (ECF No. 1.) On April 5, 2021, Wells Fargo filed the Motion to Dismiss. (ECF No. 10.)

High responded, (ECF No. 20), and Wells Fargo replied, (ECF No. 22).

       The Amended Complaint brings four claims, as follows:

       Count I:     Wells Fargo subjected High to a hostile work environment and
                    constructively discharges her employment based on her Hispanic ethnicity
                    and Dominican national origin in violation of Title VII (the “Title VII
                    Discrimination Claim”);

       Count II:    Wells Fargo subjected High to a hostile work environment and
                    constructively discharges her employment based on her Hispanic ancestral
                    and ethnic characteristics and her Dominican national origin in violation of
                    § 1981 (the “§ 1981 Discrimination Claim”);

       Count III: Wells Fargo retaliated against High by constructively discharging her
                  employment for engaging in protected activity when she complained of
                  ethnicity and national origin discrimination in violation of Title VII (the
                  “Title VII Retaliation Claim”);

       Count IV: Wells Fargo retaliated against High by constructively discharging her
                 employment for engaging in protected activity when she complained of
                 ancestral, ethnicity, and national origin discrimination in violation of §
                 1981 (the “§ 1981 Retaliation Claim”).


(Am. Compl. ¶¶ 33, 35, 37, 39.)


                                                6
        For the reasons stated below, the Court will grant the Motion to Dismiss.

                              II. Standard of Review: Rule 12(b)(6)

        “A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952

(4th Cir. 1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1356 (1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain

sufficient factual information to “state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that

states a claim for relief must contain . . . a short and plain statement of the claim showing that the

pleader is entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled

to relief are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing

necessitate some factual enhancement within the complaint to cross the line between possibility

and plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009) (citations omitted).

        A complaint achieves facial plausibility when the facts contained therein support a

reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.

at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context specific and

requires “the reviewing court to draw on its judicial experience and common sense.” Francis,

588 F.3d at 193. The Court must assume all well pleaded factual allegations to be true and

determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give rise to

an entitlement to relief.” Iqbal, 556 U.S. at 678–79; see also Kensington, 684 F.3d at 467

(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all of



                                                   7
the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of

the plaintiff’” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to

factual allegations, however, and “a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679.

        In Fort Bend County, Texas v. Davis, the Supreme Court held that Title VII's requirement

that a plaintiff file a charge with the EEOC prior to bringing suit constituted a mandatory

requirement, but did not affect the reviewing court’s jurisdiction. 139 S. Ct. 1843, 1852 (2019).

Therefore, a court “must enforce the rule if a party ‘properly raise[s] it,” but a plaintiff’s failure

to file an EEOC Charge does not affect a reviewing court’s jurisdiction. Id. at 1849, 1852.

        The Supreme Court has previously explained that “[m]andatory claim-processing rules

are less stern [than jurisdictional requirements].” Hamer v. Neighborhood Hous. Servs. of

Chicago, 138 S. Ct. 13, 17–18 (2017) (internal quotation marks and citations omitted). If

properly invoked, the Court must enforce mandatory claim-processing rules, but such rules may

be waived or forfeited. Id. “[C]laim-processing rules . . . [ensure] relief to a party properly

raising them, but do not compel the same result if the party forfeits them.” Id.

                                            III. Analysis

        Because High filed her suit after the statutory deadline provided in the Title VII, the

Court must dismiss her suit as untimely. For this reason, the Court will grant the Motion to

Dismiss and dismiss the Amended Complaint with prejudice.




                                                   8
        A.       Legal Standard: Title VII’s Statute of Limitations

        Title VII requires a plaintiff to file a complaint in federal court within 90 days of the

receipt of a right-to-sue letter7 issued by the EEOC. 42 U.S.C. § 2000e-5(f)(1); Bryant v. Atl.

Md., Inc., 288 F.3d 124, 132 (4th. Cir. 2002). Courts in the Fourth Circuit strictly construe the

90-day time limit in which a plaintiff must file suit following receipt of a right-to-sue letter.

Lewis v. Norfolk S. Corp., 271 F. Supp. 2d 807, 811 (E.D. Va. 2013) (ADEA) (citing Harvey v.

City of New Bern Police Dep’t, 813 F.2d 652 (4th Cir. 1987) (Title VII)); Boyce v. Fleet Finance

Inc., 802 F. Supp. 1404 (E.D. Va. 1992) (Title VII). The time limit begins when either the

plaintiff or the plaintiff’s attorney receives the right-to-sue letter. Irwin v. Dep’t of Veteran’s

Affairs, 498 U.S. 89, 93 (1990).

        The Fourth Circuit has held that dismissal without prejudice of a discrimination suit

under federal statutes does not toll the ninety-day statute of limitations for filing a claim. Angles

v. Dollar Tree Store, Inc., 494 Fed. Appx. 326, 329 (4th Cir. 2012); see also Aziz, 165 F.3d at 17

(“[a] dismissal without prejudice does not toll the statutory period for filing an action [under

Title VII]”); Birch v. Peters, 25 F. App’x 122, 123 (4th Cir. 2001) (finding that state savings

statute did not toll statute of limitations for plaintiff’s federal claim in federal court); Nwaobasi v.

First Sec. Fed. Sav. Bank, Inc., 105 F.3d 647, 647 (4th Cir. 1997) (“Since [plaintiff] filed her

second complaint more than one year after receiving her right to sue letter, that complaint was

time-barred.”)




        7
         A right-to-sue letter, EEOC Form 161, informs the employee of the reason the EEOC
declined to proceed against the offending employer and contains a “Notice of Suit Rights”
section, which informs the petitioner of her or his right to bring suit against the offending
employer. U.S. EQUAL EMP’T OPPORTUNITY COMM’N, EEOC FORM 161: DISMISSAL AND
NOTICE OF RIGHTS (2009), https://www.eeoc.gov/sites/default/files/migrated_files/eeoc/foia/
forms/form_ 161.pdf.

                                                   9
       Courts in the Fourth Circuit engage in a “case-by-case examination to determine if an

equitable tolling of the filing period is appropriate.” Nguyen v. Inova Alexandria Hosp., No. No.

98cv2215, 1999 WL 556446, at *3 (4th Cir. July 30, 1999) (citations and quotation marks

omitted). The doctrine of equitable tolling is to be employed “sparingly.” Irwin v. Dep’t

Veterans Affs., 498 U.S. 89, 96 (1990). “Equitable tolling has long been considered an

extraordinary remedy in this circuit, and litigants face a considerable burden to demonstrate that

it applies.” Hazlegrove v. Colonial Pipeline Co., No. 3:18cv284, 2018 WL 6683030, at *4 (E.D.

Va. Dec. 19, 2018) (citing CVLR Performance Horses, Inc. v. Wynne, 792 F.3d 469, 476 (4th

Cir. 2015)). For equitable tolling to apply, the plaintiff must show: “(1) extraordinary

circumstances, (2) beyond [her or] his control or external to [her or] his own conduct, (3) that

prevented [her or] him from filing on time.” United States v. Sosa, 364 F.3d 507, 512 (4th Cir.

2004) (citation omitted). The Supreme Court has cautioned against the expanded use of the

equitable tolling doctrine, stating that “[i]n the long run, experience teaches that strict adherence

to the procedural requirements specified by the legislature is the best guarantee of even-handed

administration of the law.” Baldwin Cnty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984)

(citation and quotation marks omitted).

       B.      Title VII’s 90-Day Statute of Limitations Bars High’s Suit

       Title VII’s ninety-day statute of limitations bars High’s second suit in this Court. High

received the Right-to-Sue Letter on January 16, 2020. (Am. Compl. ¶ 6.) Pursuant to the 90-day

limitation, High had until April 15, 2020 to initiate her lawsuit. High did not file the Complaint

in the above-captioned matter until February 12, 2021, over a year later.

       While High did file pro se on February 24, 2020, her initial complaint, she was instructed

by the Court to file an amended complaint by April 10, 2020. (High v. Wells Fargo Bank,



                                                 10
No. 3:20cv121, Mar. 10, 2020 Order, ECF No. 2.) Because High failed to timely file the

amended complaint, the Court dismissed her initial complaint without prejudice on April 13,

2020. (Id. Apr. 13, 2020 Order, ECF No. 5.) Because a dismissal without prejudice does not toll

the 90-day statute of limitations, High’s Amended Complaint in the instant case falls beyond one

year of her receipt of the Right to Sue Letter. Title VII’s statute of limitations therefore bars this

action.

          High argues “the allegations in the [Amended] Complaint commencing the Second

Action relate back to Ms. High’s First Action, pursuant to Fed. R. Civ. P. 15(c).”8 (Resp. 8–9,

ECF No. 20.) High also notes that “the issue of timeliness then turns on whether the First Action

tolled the [ninety]-day filing deadline for Title VII claims.” (Id. 8.) Because well-established

precedent does not allow tolling of statute of limitations, High’s Amended Complaint is untimely

filed. Moreover, High does not argue that her case justifies the extraordinary remedy of

equitable tolling. Indeed, she admits that “if not [tolled], then the Complaint filed in the Section

Action on [February 12, 2021] would be well beyond 90 days from the date of issuance of the

EEOC’s Notice of Right to Sue on January 16, 2020.” (Id. 9.) Even were her case to be tolled

for the period during which her initial action remained open, High delayed refiling her case for a

near ten months after the Court dismissed her first action without prejudice on April 13, 2020.

Such a delay certainly falls beyond the allegedly tolled limitations period.

          Because the Amended Complaint falls well beyond the 90-day limitation and High does

not state any facts that compel the extraordinary remedy of tolling, the Court will grant the

Motion to Dismiss in its entirety.


         High points to Rule 15(c)(1)(B) which states that “[a]n amendment to a pleading relates
          8

back to the date of the original pleading when: (B) the amendment asserts a claim or defense
that arose out of the conduct, transaction, or occurrence set out—or attempted to be set out—in
the original pleading.”

                                                  11
                                      IV. Conclusion

      For the foregoing reasons, the Court will grant the Motion to Dismiss. The Court will

dismiss High’s Amended Complaint with prejudice.

      An appropriate Order shall issue.




                                                                       /s/
                                                                M. Hannah Lauck
                                                           United States District Judge
Date: 6/21/2021
Richmond, Virginia




                                             12
